FILED
                             NOT FOR PUBLICATION                             JUL 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GARY D. EASLEY,                                  No. 11-15608

               Plaintiff - Appellant,            D.C. No. 2:08-cv-01432-MCE-
                                                 KJN
  v.

COUNTY OF EL DORADO                              MEMORANDUM *
PROBATION DEPARTMENT; et al.,

               Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Gary D. Easley appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging state and federal claims arising out of his




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and therefore, denies Easley’s request for oral argument.
See Fed. R. App. P. 34(a)(2).
arrests and prosecutions for various criminal offenses. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim,

Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir. 2001), and for an

abuse of discretion conclusions as to the applicability of equitable tolling, Huynh v.

Chase Manhattan Bank, 465 F.3d 992, 1003-04 (9th Cir. 2006). We affirm.

      The district court did not abuse its discretion in concluding that the statute of

limitations was not equitably tolled on Easley’s § 1983 claims because Easley

failed to establish that he acted with diligence and good faith in filing suit after his

prior, factually related action was dismissed for failure to prosecute. See Ervin v.

County of Los Angeles, 848 F.2d 1018, 1019-20 (9th Cir. 1988) (setting forth

three-factor test for equitable tolling and concluding that plaintiff’s unwarranted

delay of more than a year in filing her federal civil rights claim after filing a tort

action in state court was neither reasonable nor in good faith).

      The district court properly dismissed Easley’s state law claims because

Easley failed to timely present them before filing suit as required by the California

Government Claims Act. See Cal. Gov’t Code §§ 911.2(a), 945.4, 950.2; Shirk v.

Vista Unified Sch. Dist., 164 P.3d 630, 634 (Cal. 2007) (timely claims presentation

is a condition precedent to, and an element of, any claim against a public entity or

its employees). Denial of further leave to amend these claims was not an abuse of


                                            2                                      11-15608
discretion because it was clear that Easley could not plead such compliance. See

Gardner v. Martino, 563 F.3d 981, 990, 992 (9th Cir. 2009) (no abuse of discretion

in denying leave to amend where the amendment would be futile).

      Easley’s remaining contentions, including with respect to the doctrines of

substantial compliance, waiver, and estoppel, are unpersuasive.

      AFFIRMED.




                                         3                                   11-15608